UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended June 30, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number33-11986-LA TAXMASTERS, INC. (Exact name of registrant as specified in its charter) NEVADA 91-2008803 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 900 Town & Country Lane, Suite 400, Houston, TX77024 (Address of principal executive offices) (281) 497-5937 (Registrant’s telephone number) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a small reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[] No [X] As of August 18, 2010, the registrant had 140,700,105 shares of common stock, $0.001 par value, outstanding and 1,000 shares of Control Series Preferred stock outstanding. TAXMASTERS, INC. QUARTERLY REPORT ON FORM 10-Q QUARTER ENDED JUNE 30, 2010 TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Item 1-Financial Statements (unaudited) Balance Sheets as of June 30, 2010 and December 31, 2009 F-1 Statements of Operations for the three and six months ended June 30, 2010 and 2009 F-2 Statements of Cash Flows for the six months ended June 30, 2010 and 2009 F-3 Notes to Financial Statements F-4 Item 2-Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 4-Controls and Procedures 11 PART II.OTHER INFORMATION Item 1-Legal Proceedings 12 Item 2-Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3-Defaults Upon Senior Securities 12 Item 4-Removed and Reserved 12 Item 5-Other Information 12 Item 6-Exhibits 12 SIGNATURES 13 CERTIFICATIONS PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS TaxMasters, Inc. BALANCE SHEETS (Unaudited) As of June 30, As of December 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Short-term investments Accounts receivable trade, net of allowance of $30,917,581 and $23,171,452, respectively Deferred tax asset Prepaid expenses Total current assets Property and equipment, net of accumulated depreciation of $758,776 and $396,486, respectively Note receivable Investments Deferred tax asset, net of current portion Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accounts payable - related parties Accrued liabilities Deferred revenue Capital lease obligation Note payable - related party Total current liabilities LONG TERM DEBT Capital lease obligations, net of current portion Total liabilities COMMITMENTS AND CONTIGENCIES STOCKHOLDERS' DEFICIT Preferred stock, $0.001 par value, 500,000,000 shares authorized, 1,000 shares issued and outstanding 1 1 Common stock, $0.001 par value, 1,000,000,000 shares authorized, 339,675,899 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanying notes to financial statements. F-1 TaxMasters, Inc. STATEMENTS OF OPERATIONS (Unaudited) For the three months ended June 30, For the six months ended June 30, Restated REVENUES, net $ OPERATING COSTS AND EXPENSES: Selling, general and administrative expenses Compensation Depreciation Total operating costs and expenses INCOME (LOSS) FROM OPERATIONS ) ) ) OTHERINCOME (EXPENSE): Interest income Interest expense ) Total other income (expense) INCOME (LOSS) BEFORE INCOME TAXES ) ) ) INCOME TAX BENEFIT, NET ) - ) - NET INCOME (LOSS) $ ) $ ) $ ) $ EARNINGS (LOSS) PER SHARE Basic and diluted $ ) $ ) $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING Basic and diluted See accompanying notes to financial statements. F-2 TaxMasters, Inc. STATEMENTS OF CASH FLOWS (Unaudited) For the six months ended June 30, Restated CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ ) $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Change in deferred tax asset ) - Depreciation and amortization Deferred rent - Write-off of note receivable - Changes in operating assets and liabilities: Accounts receivable ) ) Prepaid service ) - Accounts payable and accrued liabilities ) Accounts payable - related parties ) Other assets ) - Deferred revenue Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Receipts (Purchase) of investments, net ) ) Issuance and interest accrued on note receivable ) ) Acquisition of property and equipment ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Repayment of capital lease obligations ) ) Repayment, net of accrued interest, of note payable to related party ) - Distributions to shareholders prior to conversion to C corp. - ) Net cash used in financing activities ) ) NET CHANGE IN CASH AND CASHEQUIVALENTS ) CASH AND CASH EQUIVALENTS—Beginning of year CASH AND CASH EQUIVALENTS—End of period $ $ SUPPLEMENTAL CASH FLOW INFORMATION Cash paid for interest $ $ Cash paid for taxes $
